Sy
* og,

Caio (Ea7-GHD Documents PikiGHOW2 Page ty

 
 
 
 
 

    
 

oe
The Law Offices of a
ROBERT S. GITMEID & ASSOC., an

August 9, 2021

VIA ECF SQ ORDERED

The Honorable George B. Daniels — ; df
istri onference [s adjourned trom
United States District Judge The initial con J

October 13, 2021 at 9:30 a.m.
Daniel Patrick Moynihan August 11, 2021 to

so0PeanS AUST 200 Yraega 6. # an wh

New York, NY 10007-1312 HOG.

   

2 be Ah TELS |
aA ans unl chat ©
ee sh

Re: __ Plaintiff’s First Request for Adjournment of Initial Conference
Amanda L, Anderson y, Capital One Bank (USA), National Association, et al.,
Case No.: 1:21-cv-03677-GBD

Dear Judge Daniels,

I am writing to respectfully request an adjournment of the initial conference set for
August 11, 2021 at 9:30 AM. This is Plaintiffs first request.

Plaintiff makes this request in light of the extension of time granted to serve the last
remaining defendant in this matter, TransUnion, LLC ("TransUnion"), filed at Docket No. 11.

Thus, Plaintiff respectfully requests that the initial conference be adjourned to such a date
after Plaintiff has procured service on TransUnion and that is conducive and convenient to the
Court.

I am available at the convenience of the Court to answer any questions or concerns.

Respectfully submitted,

/s/ Adham M. Elsayed
Adham M. Elsayed, Esq.

Law Offices of Robert S. Gitmeid & Assoc., PLLC
30 Wall Street, 8th Floor #741

New York, NY 10005

Tel: (866) 249-1137

adham.e@gitmeidlaw.com

Counsel for Plaintiff

Tel (866) 249-1137 30 Wall Street, 8 Floor #741, New York, NY 10005 Fax (212) 208-2591
www.GitmeidLaw.com

 
